                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


JOSEPH LLYWELLYN JOHNSON,                        CV-17-132-GF-BMM-JCL

          Plaintiff,

   vs.
                                               ORDER ADOPTING FINDINGS AND
JOSHUA A. RACKI (Individual                        RECOMMENDATIONS
Capacity),

          Defendant.



         Plaintiff Joseph Johnson (“Mr. Johnson”), a state prisoner proceeding

without counsel, filed an Amended Complaint alleging Joshua Racki, Cascade

County Attorney, violated his Fourth Amendment rights under the United States

Constitution when he applied for a search warrant for Mr. Johnson’s cell phone.

(Doc. 7). United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on December 7, 2018. (Doc. 8). Judge Johnston

recommended that this matter be dismissed for failure to state a claim upon which

relief may be granted. Id.

         Judge Johnston determined res judicata bars Mr. Johnson’s claims. Id. at 3.

“The doctrine of res judicata provides that a final judgement on the merits bars

further claims by the parties or their privies based on the same cause of action.”
                                           1
Tahoe-Sierra Preservation Council, Inc. v. Tahoe Regional Planning Agency, 322

F.3d 1064, 1077 (9th Cir. 2003). Where the application of res judicata is plain, the

court may raise this issue sua sponte. Arizona v. California, 530 U.S. 392, 412

(2000). Judge Johnston found, and this court agrees, that all the elements

sufficient for res judicata apply here. (Doc. 8 at 4).

      Mr. Johnson filed a state petition for writ of habeas corpus which the

Montana Supreme Court denied on January 23, 2018. Mr. Johnson alleged in his

petition that the District Court lacked subject matter jurisdiction to initiate his

proceedings because the charging documents were premised on a repealed statute.

Johnson v. Fender, OP 17-0704 (Mont. S.Ct. January 23, 2018). The Supreme

Court determined subject matter proved proper because Mr. Johnson committed

the offense prior to the statute’s repeal. Id.

      Mr. Johnson seeks to relitigate this issue once more in his Amended

Complaint. Mr. Johnson alleges Mr. Racki violated his Fourth Amendment right

to be free from deception employed to obtain a search warrant. (Doc. 7 at 6-9).

The Montana Supreme Court decided this same issue in Mr. Johnson’s habeas

petition. Accordingly, res judicata applies.

      The Court reviews de novo Findings and Recommendations timely objected

to. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the portions of the

Findings and Recommendations not specifically objected to. McDonnell Douglas

                                            2
Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Where

a party’s objections constitute perfunctory responses argued in an attempt to

engage the district court in a rehashing of the same arguments set forth in the

original response, however, the Court will review the applicable portions of the

findings and recommendations for clear error. Rosling v. Kirkegard, 2014 WL

693315 *3 (D. Mont. Feb. 21, 2014) (internal citations omitted).

      Mr. Johnson timely filed objections to Magistrate Judge Johnston’s Findings

and Recommendations. (Doc. 10). These objections attempt to engage the Court

in a debate of the same arguments that Judge Johnston addressed in the Findings

and Recommendations. (Doc. 8). Mr. Johnson’s objections simply restate what

Judge Johnston already addressed and the Court finds no clear error in Judge

Johnston’s Findings and Recommendations. Id.

                                      ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Johnston’s Findings

and Recommendations (Doc. 8) are ADOPTED IN FULL.

      It is ORDERED that this matter be DISMISSED.

      The Clerk of the Court is directed to close this matter and enter judgement in

favor of Defendant pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      The Clerk of the Court is directed to have the docket reflect that the Court

certifies pursuant to Rule 24(a)(3(A) of the Federal Rules of Appellate Procedure
                                          3
that any appeal of this decision would not be taken in good faith. No reasonable

person could suppose an appeal would have merit. The record makes plain the

Amended Complaint lacks arguable substance in law or fact.

      The Clerk of the Court is directed to have the docket reflect that this

dismissal counts as a strike pursuant to 28 U.S.C. § 1915(g) because Mr. Johnson’s

Amended Complaint is frivolous.

      DATED this 22nd day of January, 2019.




                                          4
